—Appeal by defendant from a judgment of the Supreme Court, Queens County (Glass, J.), rendered November 11, 1983, convicting him of attempted grand larceny in the second degree, criminal mischief in the fourth degree and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant’s claim that a portion of the court’s charge could be interpreted as shifting the burden of proof is unpreserved for appellate review (see, People v Thomas, 50 NY2d 467). In any event, examination of the entire charge indicates that the concept of reasonable doubt was correctly explained to the jury (see, People v Ortiz, 92 AD2d 595). We have considered such other of defendant’s contentions as have been preserved for our review and find them to be lacking in merit. Mangano, J. P., Gibbons, Thompson and Kunzeman, JJ., concur.